In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0498V
                                          UNPUBLISHED


    RUBY WILLIAMS,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 23, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Glen Howard Sturtevant, Jr., Rawls Law Group (Richmond), Richmond, VA, for
Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On April 24, 2020, Ruby Williams filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine in her right
deltoid on October 3, 2018, and thereafter suffered from a right-sided shoulder injury
related to vaccine administration (“SIRVA”). Petition at 1 (Preamble). The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On March 23, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On March 22, 2022, Respondent filed a combined Rule 4(c)
report and Proffer on award of compensation (“Rule 4(c)/Proffer”) indicating Petitioner
should be awarded a total of $75,178.92, consisting of $75,000.00 in pain and suffering,
$160.00 for past unreimbursed expenses, and $18.92, representing compensation for

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
satisfaction of a State of Texas Medicaid lien. Rule 4(c)/Proffer at 4-5. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Rule
4(c)/Proffer.

      Pursuant to the terms stated in the Rule 4(c)/Proffer, I award Petitioner the
following:

    (1) A lump sum payment of $18.92 representing compensation for satisfaction
        of a State of Texas Medicaid lien, payable jointly to Petitioner and

                                TMHP-Medicaid
                                TMHP TPL-Tort Department
                                Attn: Tort Receivables
                                PO Box 202948
                                Austin, TX 78720-2948.

    Petitioner agrees to endorse this payment to TMHP (Texas Medicaid &
    Healthcare Partnership), and

    (2) a lump sum payment of $75,160.00, (representing $75,000.00 for pain and
       suffering and $160.00 for past unreimbursed expenses) in the form of a
       check payable to Petitioner. This amount represents compensation for all
       damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2